Citation Nr: 0402508	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  02-17 928	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Temple, Texas



THE ISSUE

Entitlement to reimbursement for the cost of unauthorized 
home improvement and structural alterations pursuant to 
38 U.S.C. § 1717.  
 


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel 








INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1987 to February 1992 and again from July 1997 to 
April 1998.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 decision of 
the Prosthetic and Sensory Aids Service of the Central Texas 
VA Healthcare System.  

While the veteran's September 2001 application for a HISA 
grant identified home alterations including the removal of 
carpet and replacement with tile, the replacement of a 
stairway rail, improvement of an entrance path and driveway, 
widening of doorways, and the installment of a whirlpool tub 
and a hot sauna, his appeal appears confined by statements in 
his VA Form 9 addressing only reimbursement for the cost of 
alterations already performed involving the stairway rail and 
replacement of carpet with tile.   Accordingly, the issue has 
been recharacterized as stated above.   

This appeal is REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC) in 
Washington D.C.  VA will notify you if further action is 
required on your part.  


REMAND

Service connection has been established for post- traumatic 
stress disorder (PTSD), rated 100 percent; bilateral hip pain 
and fatigue, rated 10 percent; residuals of a left ankle 
injury with degenerative joint disease, rated 10 percent; 
myositis ossificans, left groin, postoperative excision, 
rated 10 percent; and hypertension, rated 10 percent.

In a September 2001 the veteran submitted an application for 
assistance in acquiring home improvement and structural 
alterations identified as including removal of carpet and 
replacement with tile, the replacement of a stairway rail, 
improvement of an entrance path and driveway, widening of 
doorways, and the installment of a whirlpool tub and a hot 
sauna. 

The veteran was seen by a VA physiatrist in September 2001.  
The physiatrist indicated in his report that at the present 
time the veteran is still independent in all areas of ADL's 
(activities of daily living), and that his request for HISA 
benefits is not justified by his current functional status. 

In an October 2001 letter from the Prosthetic Representative, 
Waco ICF, the veteran was informed that after review of his 
medical records and committee discussion, it was determined 
that HISA involvement was not needed at that time because he 
was independent in his activities of daily living.  In 
October 2001, the he filed a notice of disagreement.  

A November 2001 home visit revealed that the veteran had the 
downstairs carpet replaced with tile a couple of weeks 
earlier and had installed a new stairway rail.  Rugs on the 
stairway and second floor were noted to be old with ripped 
areas identified as possible risk factors with the veteran's 
difficulty ambulating.

In December 2001, the veteran again expressed disagreement 
with the decision denying HISA benefits and submitted copies 
of bids for the removal of carpeting and replacement with 
tile.  

A letter informing the veteran he would be sent a statement 
of the case (SOC) was issued in January 2002.  The SOC 
(signed and dated in May 2002) indicated that the 
improvements and or structural alterations were routine 
repairs done as part of regular home maintenance.  
Replacement of carpet and the stairway rail were considered 
routine home maintenance and not allowable changes under the 
HISA program.  It was noted that the physiatrist did not feel 
items requested were medically necessary.

In his VA Form 9, the veteran specifically indicated that he 
sought HISA benefits for the structural improvement he had 
already done to his home for safety reasons.

Veterans may be eligible for a HISA grant when home 
improvements and structural alterations are found to be 
necessary to ensure the continuation of treatment or to 
provide access to the home or to essential lavatory and 
sanitary facilities.  Medical eligibility for such benefits 
will be determined and documented by a physician.  An HISA 
Committee will review all applications from legally eligible 
veterans for specific home improvements or structural 
alterations for determination and documentation of medical 
eligibility in acquiring home improvement and structural 
alterations.

Home health services determined by the VA to be necessary for 
effective and economical treatment of a disability may be 
furnished to any veteran to include home improvements and 
structural alterations as are necessary to assure the 
continuation of treatment or to provide access to the home or 
to essential lavatory and sanitary facilities.  38 U.S.C.A. § 
1717.

In a June 28, 1982 opinion, the VA General Counsel determined 
that home health services, including home improvements and 
structural alterations, were a type of outpatient treatment 
subject to the general requirement that reimbursement for 
outpatient medical services not authorized in advance may be 
made only if certain criteria are met.  In pertinent part, 
these criteria require that the services have been rendered 
in a medical emergency such that delay would have been 
hazardous to the veteran's life or health.  38 U.S.C.A. § 
1728; 38 C.F.R. § 17.120.

The General Counsel reasoned that delay of home improvements 
could not be considered to be hazardous to life or health due 
to the period of time inherently required to make 
improvements or structural alterations to the home.  The 
General Counsel concluded that all claims for reimbursement 
for improvements not authorized in advance by the VA under 
the HISA program should be denied.  Subsequently, in 
September 1982, the VA Manual was changed to reflect that 
reimbursement for home improvements and structural 
alterations can only be made when prior VA authorization was 
obtained for the HISA benefit.  VA Adjudication Procedure 
Manual, M-1, Part I, Chapter 30, Paragraph 30.03(e), change 2 
(Sept. 2, 1982).  See also Paris v. Brown, 6 Vet. App. 75 
(1993), (where the United States Court of Appeals for 
Veterans Claims (Court) affirmed the part of the Board 
decision denying a claim for reimbursement under the HISA 
program).

Here, the veteran initially applied for the requested 
improvements in September 2001.  A September 2001 VA home 
evaluation revealed that a number of the modifications and 
improvements to the veteran's home for which he had applied 
had been completed without prior VA authorization.  While the 
AOJ should have addressed whether reimbursement could be 
granted for unauthorized improvements (in the absence of 
medical emergency), the decision denying payment under the 
HISA program was based on whether or not the veteran had a 
medical need for the improvements and alterations.   

Regardless of the reason the claim was denied, the SOC issued 
did not outline the law/provisions governing the matter.  
Specifically, the veteran was given no notice of the law or 
regulations pertaining to the HISA program, and was advised 
that reimbursement could not be granted without prior VA 
authorization for the improvement (in the absence of medical 
emergency).  The veteran has the right to notice of laws and 
regulations relevant to his claim for benefits, and a right 
to an adequate statement of the reason for the denial of his 
claim under those laws and regulations.  See 38 U.S.C.A. § 
5104; see also 38 C.F.R. § 19.29.  

Consequently, the case is REMANDED for the following:

The AOJ must issue the veteran a SOC 
which provides him notice of all the laws 
and regulations relevant to his request 
for reimbursement for the cost of home 
improvements under the HISA program, 
specifically including (1) the laws and 
regulations governing the HISA program 
(see 38 U.S.C.A. § 1717); see also VHA 
Handbook 1173.14 (Oct. 30, 2000); (2) 
those relevant to reimbursement and 
medical emergency (see 38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120).  In 
particular, the AOJ should ensure that 
the appellant is advised specifically of 
what he needs to establish his claim, 
what the evidence shows, and of his and 
VA's respective responsibilities in 
claims development.  He should be advised 
that reimbursement for unauthorized 
improvements may only be made based on a 
showing of medical emergency (and of the 
applicable VA Manual -M-1- provisions).  
He should be given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The purposes of this remand are to ensure that the veteran is 
afforded adequate notice and due process.  He has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

